2022 WI 76

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2019AP2184-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent,
                            v.
                       Jeffrey L. Moeser,
                                 Defendant-Appellant-Petitioner.

                         REVIEW OF DECISION OF THE COURT OF APPEALS
                         Reported at 398 Wis. 2d 795, 963 N.W.2d 576
                                     (2021 – unpublished)

OPINION FILED:         November 23, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         September 6, 2022

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Portage
   JUDGE:              Robert J. Shannon

JUSTICES:
ZIEGLER, C.J., delivered the majority opinion of the Court, in
which ROGGENSACK, REBECCA GRASSL BRADLEY, HAGEDORN, and
KAROFSKY, JJ., joined. HAGEDORN, J., filed a concurring
opinion, in which KAROFSKY, J., joined. ANN WALSH BRADLEY, J.,
filed a dissenting opinion, in which DALLET, J., joined.
NOT PARTICIPATING:




ATTORNEYS:


       For the defendant-appellant-petitioner, there was a brief
filed by John T. Bayer and Bayer Law Offices, Milwaukee. There
was an oral argument by John T. Bayer.


       For the plaintiff-respondent, there was a brief filed by
John W. Kellis, assistant attorney general, with whom on the
brief was Joshua L. Kaul, attorney general. There was an oral
argument by John W. Kellis, assistant attorney general.
                                                                          2022 WI 76
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.        2019AP2184-CR
(L.C. No.     2017CF515)

STATE OF WISCONSIN                              :            IN SUPREME COURT

State of Wisconsin,

              Plaintiff-Respondent,
                                                                       FILED
       v.                                                         NOV 23, 2022

Jeffrey L. Moeser,                                                   Sheila T. Reiff
                                                                  Clerk of Supreme Court

              Defendant-Appellant-Petitioner.


ZIEGLER, C.J., delivered the majority opinion of the Court, in
which   ROGGENSACK,  REBECCA    GRASSL  BRADLEY,  HAGEDORN, and
KAROFSKY, JJ., joined.       HAGEDORN, J., filed a concurring
opinion, in which KAROFSKY, J., joined. ANN WALSH BRADLEY, J.,
filed a dissenting opinion, in which DALLET, J., joined.




       REVIEW of a decision of the Court of Appeals.                 Affirmed.



       ¶1     ANNETTE KINGSLAND ZIEGLER, C.J.               This is a review of

an    unpublished     decision   of    the   court     of    appeals,      State      v.

Moeser, No. 2019AP2184-CR, unpublished slip op. (Wis. Ct. App.

June 24, 2021), affirming the Portage County circuit court's1

denial of Jeffrey Moeser's motion to suppress evidence.                         Moeser

was    convicted      of   operating    while       intoxicated       (OWI)      sixth

       1   The Honorable Robert Shannon presided.
                                                                         No.    2019AP2184-CR



offense, contrary to Wis. Stat. § 346.63(1)(a) (2019-20).2                                   We

affirm.

      ¶2        Moeser challenges the warrant which compelled him to

submit     to    a    blood       draw.      He      argues      that    the    warrant      is

constitutionally defective because the affiant was not placed

under oath or affirmation when he signed the affidavit which

accompanied the warrant application.                        According to Moeser, this

omission    failed         to    satisfy    the      requirement        under   the   Fourth

Amendment       to   the        United    States      Constitution       and    Article      I,

Section     11       of     the      Wisconsin         Constitution        that       warrant

applications         be    "supported      by       oath   or    affirmation."3         As    a

result, Moeser argues that the circuit court erroneously denied

his motion to suppress evidence and that the court of appeals

erred in affirming that decision.

      ¶3        We conclude that the affidavit fulfilled the oath or

affirmation requirement under the United States and Wisconsin

constitutions because "[t]he purpose of an oath or affirmation

is to impress upon the swearing individual an appropriate sense
of   obligation       to    tell     the    truth,"        and   here    the    officer   was

impressed with that obligation.                     State v. Tye, 2001 WI 124, ¶19,


      2All subsequent references to the Wisconsin Statutes are to
the 2019-20 version unless otherwise indicated.
      3All subsequent references to the constitutional oath or
affirmation requirements in both the United States and Wisconsin
constitutions   are   hereinafter   referred   to   collectively,
sometimes   as   "the   constitutional    oath   or   affirmation
requirement" or "Fourth Amendment requirement," unless otherwise
noted.

                                                2
                                                                                    No.     2019AP2184-CR



248 Wis. 2d 530, 636 N.W.2d 473; accord U.S. const. amend. IV;

Wis. Const. art. I, § 11.                       In other words, the constitutional

guarantee         is    satisfied            because     the       facts         and      circumstances

demonstrate that Sergeant Brown executed this affidavit "in a

form    calculated           to     awaken      [Sergeant          Brown's]            conscience        and

impress [his] mind with [his] duty to [tell the truth]."                                              Wis.

Stat. § 906.03(1); accord Tye, 248 Wis. 2d 530, ¶19.                                        The United

States      and       Wisconsin         constitutions             do       not   require       that      any

specific language or procedure be employed in the administration

of     an        oath        or     affirmation.                   Instead,            constitutional

requirements, relevant case law, and the Wisconsin Statutes all

indicate that the oath or affirmation requirement is an issue of

substance, not form.                    Here, the facts sufficiently demonstrate

that     the       constitutional              right         to        be    free       from      abusive

governmental           searches         is    satisfied.               Therefore,          the    circuit

court did not err in denying Moeser's motion to suppress, and

the court of appeals is affirmed.

                 I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY
       ¶4        On    October       14,      2017,     at    about          1:30      a.m.,     Sergeant

Steven      Brown       of    the       Portage     County         Sheriff's           Office     stopped

Jeffrey      Moeser          for    suspected         OWI.             A    record        check    return

revealed that Moeser had five prior convictions for operating

while intoxicated.                  Sergeant Brown administered field sobriety

tests       as    well       as     a     preliminary             breathalyzer            test.          The

breathalyzer           test       returned      a   blood         alcohol        content         (BAC)    of

0.195 percent.                Because of his prior convictions, the legal
limit for Moeser was a BAC of 0.02 percent.                                            See Wis. Stat.
                                                    3
                                                                                    No.     2019AP2184-CR



§ 340.01(46m)(c).                  Sergeant           Brown       then    arrested          Moeser     for

suspected drunk driving and transported him to St. Michael's

Hospital in Stevens Point, Wisconsin, for a blood draw.

       ¶5        Once at the hospital, Moeser refused to consent to a

blood draw, causing Sergeant Brown to seek a search warrant.

The    affidavit            in   support         of    the        warrant      was        completed     by

Sergeant Brown in the presence of Lieutenant Jacob Wills, a

notary public.

       ¶6        The     document          was        titled,       "AFFIDAVIT."                 At    the

beginning of the affidavit, Sergeant Brown handwrote his name

before the text, "being first duly sworn on oath, deposes and

says."       The second paragraph stated, "I have personal knowledge

that       the   contents        of    this      affidavit          are       true    and       that   any

observations           or    conclusions          of       fellow       officers      referenced        in

this       affidavit         are      truthful             and     reliable."               Immediately

following that section, Sergeant Brown personally penned in the

probable         cause       section,       which          contained          facts       specific     to

Moeser's         arrest.         Sergeant         Brown          then    signed      and     dated     the
affidavit,         noting        that      it     was       completed          at     St.       Michael's

Hospital before Lieutenant Wills.                                Sergeant Brown's signature

line was immediately above the jurat,4 which read, "Subscribed

and    sworn       to       before    me."            Lieutenant          Wills       notarized        the

affidavit        by     signing       it   and        affixing          his   seal.         A    judicial


       A jurat is "[a] certification added to an affidavit or
       4

deposition stating when and before what authority the affidavit
or deposition was made."   Jurat, Black's Law Dictionary (11th
ed. 2019).

                                                       4
                                                                             No.       2019AP2184-CR



officer       came      to     the        hospital        and     approved           the      warrant

application at 3:07 a.m.

       ¶7     Moeser's blood was drawn pursuant to the warrant and

revealed a BAC of 0.220 g/100mL.                          The State filed a criminal

complaint charging Moeser with OWI sixth offense, contrary to

Wis.    Stat.     § 346.63(1)(a),            and     operating           with      a     prohibited

alcohol      concentration           sixth     offense,         contrary        to     Wis.       Stat.

§ 346.63(1)(b), both felony charges.

       ¶8     Moeser         filed    a    motion     to    suppress         the       blood       test

evidence,         arguing        that        the      warrant          did         not        satisfy

constitutional oath or affirmation requirements because Sergeant

Brown       was   not    placed        under       oath     or    affirmation.                It     is

undisputed that Sergeant Brown made no oral oath or affirmation,

either      before      or    after       signing    the        affidavit.             It    is    also

undisputed that he made no such oath or affirmation before the

judicial officer.

       ¶9     The State argued that Sergeant Brown was under oath or

affirmation       because        the       language        of    the     affidavit           clearly
manifested the intention to be under oath.

       ¶10    The circuit court heard the motion on stipulated facts

and orally denied Moeser's motion to suppress.                                         The circuit

court        found       that         "the      language            in       the            affidavit

indicates . . . that Sergeant Brown swore to the truth of the

information provided in the affidavit."                          It found that "Sergeant

Brown did realize that he was swearing to the truth of what he

indicated in his affidavit."                   The circuit court denied Moeser's
motion      and   subsequently            memorialized          that     ruling        by    written
                                                5
                                                                   No.    2019AP2184-CR



order.       The order stated, "The motion to suppress blood test

evidence based upon noncompliance with the oath requirement is

denied."      Thereafter, Moeser pled guilty to OWI sixth offense,

and was sentenced.

       ¶11   Moeser filed a notice of appeal, and the court of

appeals affirmed.           Moeser, No. 2019AP2184-CR.                 The court of

appeals      concluded      that     Sergeant    Brown's        affidavit    was    not

constitutionally defective.            Id., ¶22.

       ¶12   Moeser    petitioned       this    court     for    review,    which     we

granted.

                            II.      STANDARD OF REVIEW

       ¶13   "Review of a decision denying a motion to suppress"

under the Fourth Amendment to the United States Constitution and

Article I, Section 11 of the Wisconsin Constitution "presents a

question of constitutional fact."                State v. Coffee, 2020 WI 53,

¶19, 391 Wis. 2d 831, 943 N.W.2d 845.                  Under a two-step standard

of   review,    we    first    "uphold     a    circuit      court's     findings    of

historic fact unless they are clearly erroneous."                           State v.
Dumstrey, 2016 WI 3, ¶13, 366 Wis. 2d 64, 873 N.W.2d 502.                             We

then   "independently         apply    constitutional        principles     to     those

facts."      State v. Robinson, 2010 WI 80, ¶22, 327 Wis. 2d 302,

786 N.W.2d 463.

       ¶14   This    case     also    requires    us    to   interpret      statutes.

"Interpretation of a statute is a question of law that we review

de novo, although we benefit from the analyses of the circuit

court and the court of appeals."                Est. of Miller v. Storey, 2017
WI 99, ¶25, 378 Wis. 2d 358, 903 N.W.2d 759.
                                          6
                                                                 No.   2019AP2184-CR



                                    III.   ANALYSIS

       ¶15   On appeal, Moeser does not challenge whether there was

probable cause to arrest him, nor does he challenge that there

was probable cause in the affidavit.                     Rather, he argues that

Sergeant Brown was not administered any oath or affirmation and,

therefore, the warrant is constitutionally defective.                       The State

responds     that    the    oath     or    affirmation     requirement       was    met

because Sergeant Brown swore to or affirmed the facts of the

affidavit.       In other words, the State asserts that Sergeant

Brown manifested "the intent to be bound by his . . . statement

under circumstances that emphasize the need to tell the truth."

       ¶16   In analyzing these arguments, we will first discuss

the oath or affirmation requirement under the United States and

Wisconsin constitutions.              We then turn to relevant case law.

After that, we analyze Wisconsin Statutes' oath or affirmation

requirements.        In short, these sources lead to the conclusion

that    Sergeant          Brown's     affidavit       survives     constitutional

scrutiny.
                      A.     Constitutional Requirements

       ¶17   The United States and Wisconsin constitutions protect

and guarantee that "[t]he right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable

searches and seizures, shall not be violated, and no Warrants

shall   issue,      but    upon     probable    cause,    supported    by    Oath   or




                                            7
                                                                      No.    2019AP2184-CR



affirmation."5         U.S. Const. amend. IV; accord Wis. Const. art. I,

§ 11.        Consequently, an oath or affirmation is an "essential

prerequisite to the issuance of a valid search warrant" under

both our state and federal constitutions.                      Tye, 248 Wis. 2d 530,

¶13 (quoting State v. Baltes, 183 Wis. 545, 552, 198 N.W.2d 282

(1924)).         When it comes to the administration of an oath or

affirmation,          neither     constitution             requires     that       specific

language or procedure be used.

       ¶18      The   terms     "oath"    and      "affirmation"      have     long      been

understood         broadly      and    require        no     specific       language      or

procedure.         In the 1744 case of Omychund v. Barker, Lord Chief

Baron Parker of the English Exchequer of Pleas expressed a broad

view of oaths: "[An oath's] forms are various. . . . It is plain

that       by   the    policy     of     all       countries,    oaths       are    to    be

administered to all persons according to their own opinion, and

as   it     most      affects    their    conscience . . . ."               Omychund       v.

Barker, 26 Eng. Rep. 15, 29 (High Ct. Ch. 1744).                            Accordingly,

the court held that a member of the Hindu6 religion could swear
an oath before testifying according to his own custom.                              Id. at


       "Historically, we generally have interpreted Article I,
       5

Section 11 [of the Wisconsin Constitution] to provide the same
constitutional guarantees as the Supreme Court has accorded
through its interpretation of the Fourth Amendment."     State v.
Kramer, 2009 WI 14, ¶18, 315 Wis. 2d 414, 759 N.W.2d 598.

       The English Exchequer of Pleas used a now derogatory term
       6

which referred to members of the Hindu religion.     See Gentoo,
Oxford English Dictionary (3d ed. 2021) (a "[n]ow historical and
rare" term describing "[a] non-Muslim inhabitant of Hindustan or
India; a Hindu"). We instead use the term "Hindu."

                                               8
                                                                      No.    2019AP2184-CR



27-34.       Whereas       the    court's   usual      custom    was        "use    of   the

corporal ceremony, the kissing of the Evangelists," Hindus were

permitted to swear oaths by touching the foot of a Hindu priest.

Id.   at     15,    21.      In    1788,    the     High      Court    of     Errors      of

Pennsylvania echoed this broad view.                   Lewis v. Maris, 1 U.S. (1

Dall.) 278, 288 (Pa. Ct. Err. & App. 1788) (recognizing oath as

valid regardless of the precise ceremony performed).

      ¶19    During the Founding era, an "oath" was "an affirmation

or denial of any thing, before one or more persons who have

authority      to    administer       the   same,       for     the    discovery          and

advancement of truth and right, calling God to witness, that the

testimony is true."          Oath, Giles Jacob, A New Law Dictionary (J.

Morgan      ed.,    10th    ed.    1782).         An   "affirmation"          was    "[a]n

indulgence allowed by law to the people called quakers, who in

cases where an oath is required from others, may make a solemn

affirmation that what they say is true; and if they make a false

affirmation, they are subject to                  the penalties of perjury."7

Affirmation, Jacob, supra.              In fact, it was recognized during
the   Founding      that     an    "oath"   could      be     written       rather       than

spoken:     "Affidavit, Signifies in law an oath in writing; and to

make affidavit of a thing, is to testify upon oath."                          Affidavit,

      7These definitions remain largely the same today.     In
Black's Law Dictionary, an "oath" is "[a] solemn declaration,
accompanied by a swearing to god or a revered person or thing,
that one's statement is true or that one will be bound to a
promise."   Oath, Black's Law Dictionary, supra note 4.     An
"affirmation" is a "solemn pledge equivalent to an oath but
without reference to a supreme being or to swearing."
Affirmation, Black's Law Dictionary, supra note 4.

                                            9
                                                                            No.     2019AP2184-CR



Jacob,       supra.       These          definitions         do    not    require      that     any

specific language or procedure be used in their administration.

       ¶20     "The Constitution's text does not alone resolve this

case. . . . We must therefore turn to the historical background

of     the    [text]      to    understand             its    meaning."           Crawford       v.

Washington, 541 U.S. 36, 42-44 (2004).                            Originating in the 17th

century, "English law required officials seeking search warrants

to   swear     an     oath     as    a    means        of    controlling     the       unfettered

discretion of the searcher."                      Tye, 248 Wis. 2d 530, ¶8.                    That

requirement         was   removed,          and    general        warrants,       or    Writs    of

Assistance, were prone to abuse.                            Id.     In Gray v. Paxton, 1

Quincy 541 (Mass. Super. Ct. 1761), a case involving Writs of

Assistance, Boston attorney James Otis Jr. delivered a five-hour

speech where he criticized, among other things, this lack of an

oath requirement:            "Their menial servants may enter, may break

locks, bars, and everything in their way; and whether they break

through malice or revenge, no man, no court can inquire.                                       Bare

suspicion without oath is sufficient."                            James Otis Jr., Against
Writs    of    Assistance           (Feb.    24,       1761).        Among    those       in    the

audience was John Adams, who described the speech as having

"breathed into this nation the breath of life" and "the first

scene of opposition to the arbitrary claims of Great Britain.

Then    and    there      the       child    Independence           was    born."        Charles

Francis Adams, The Life and Works of John Adams 276 (1856).

       ¶21     Accordingly, many states adopted oath or affirmation

requirements in their constitutions.                              For example, Maryland's


                                                  10
                                                                      No.    2019AP2184-CR



constitution provided a very general procedure for administering

oaths:

      That the manner of administering an oath to any
      person, ought to be such as those of the religious
      persuasion, profession or denomination of which such
      person is one, generally esteem the most effectual
      confirmation, by the attestation of the Divine Being.
      And that the people . . . holding it unlawful to take
      an oath on any occasion, ought to be allowed to make
      their solemn affirmation, in the manner that quakers
      have been heretofore allowed to affirm . . . .
Md.   Const.    Decl.      of   Rts.    art.       XXXVI    (1776).         In    contrast,
Pennsylvania's constitution adopted no general procedure but did

require      certain       specific         oaths,         such     as      for      public

officials:      "I . . . do swear (or affirm) that I will faithfully

execute the office of . . . for the . . . of . . . and will do

equal right and justice to all men, to the best of my judgment

and   abilities,      according        to   law."        Pa.   Const.       § 40    (1776).

Similarly, in its first act, Congress prescribed the language

and   procedure       to   fulfill      the    requirement         under    Article     VI,

Section 3 that senators and representatives "be bound by Oath or

Affirmation, to support this Constitution."                       That act stated:

      That the oath or affirmation required by the sixth
      article of the Constitution of the United States,
      shall be administered in the form following, to wit,
      "I, A.B. do solemnly swear or affirm (as the case may
      be) that I will support the Constitution of the United
      States."    The said oath or affirmation shall be
      administered within three days after the passing of
      this act, by any one member of the Senate, to the
      President of the Senate, and by him to all the members
      and to the Secretary . . . .
An Act to Regulate the Time and Manner of Administering Certain
Oaths,    ch.    1,    § 1,     1    Stat.         23   (1789).          These     examples

                                              11
                                                               No.   2019AP2184-CR



demonstrate a broad spectrum of how specific an oath requirement

could be.     The Founders knew how to write a more demanding oath

or affirmation requirement.            However, they did not do so in the

Constitution's oath or affirmation requirement.

       ¶22   The historical background and definitions show that

the Fourth Amendment requirement was meant to prohibit warrants

that are not supported by any oath or affirmation at all, such

as Writs of Assistance.          However, there is no indication that

any specific language or procedure is necessary.                      Where the

founding generation believed that specific words or procedures

were required to fulfil an oath requirement, the text said so.

Absent an express statement to the contrary, oaths were broadly

understood——an oath could include an affidavit, swearing before

God, or even touching a priest's feet.

       ¶23   In short, the words "oath" and "affirmation" are not

specifically defined in the language of either the United States

or Wisconsin constitutions, nor does either constitution mandate

that   any   specific    language      or   procedure   be   used    in    oath   or
affirmation administration.

                                 B.    Case Law

       ¶24   We   next   turn   to    constitutional    oath    or   affirmation

requirements in case law.             The constitutional analysis in case

law similarly does not support Moeser's call for rigid oath or

affirmation       administration      requirements.      Instead,         case    law

consistently elevates substance over form when it comes to the

administration of an oath or affirmation, and courts across the


                                        12
                                                                               No.    2019AP2184-CR



country      have      declined    to     impose       rigid           rules,    "magic      words"

requirements, or formal procedures.

       ¶25     Whether      the        constitutional              oath        or     affirmation

administration requirement is rigid and specific was previously

considered        in     State    v.     Tye,        where        we     concluded        that     the

requirement "is a matter of substance, not form, and it is an

essential         component       of     the         Fourth        Amendment          and        legal

proceedings."             Tye,     248    Wis. 2d 530,                 ¶19.          In   Tye,      an

investigator drafted an affidavit in support of a search warrant

application        but    never    took     an       oath     or       affirmation        and    also

failed    to      sign   the     affidavit.           Id.,        ¶¶4-5.         Nonetheless,        a

judicial       officer      issued       the     warrant,              and     the    search      was

conducted.          Id., ¶¶5-6.          The defense successfully sought to

suppress the evidence obtained.                  Id., ¶2.

       ¶26     On appeal, because the affidavit in Tye was completely

lacking, we affirmed the suppression.                                  The court nonetheless

recognized that "[t]he purpose of an oath or affirmation is to

impress upon the swearing individual an appropriate sense of
obligation to tell the truth."                       Id., ¶19.                 Tye rejected the

call   to      impose     rigid     rules       or     magic           words    to    govern      the

administration of oaths or affirmations.                           Id.; see also State v.

Johnson, No. 2019AP1398-CR, unpublished slip op., ¶33 (Wis. Ct.

App. Sept. 9, 2020) ("[W]e note that although the validity of an

oath or affirmation is a 'matter of substance, not form,' we

consider the better practice for all parties involved in the

search warrant application process is to utilize the directory
methods      of     administering         an     oath        or        affirmation        that    our
                                                13
                                                                            No.     2019AP2184-CR



legislature         has       proved      in     Wis.         Stat.        § 906.03(2)        and

(3). . . . [H]owever, the failure to do so in this case did not

invalidate      the      search       warrant.")       (footnote       omitted)          (quoting

Tye, 248 Wis. 2d 530, ¶19).

       ¶27     We     note     that     Tye's        interpretation         of     the     Fourth

Amendment      oath      or    affirmation       requirement          is    consistent       with

oath     or    affirmation         administration          in    non-Fourth            Amendment

contexts.       The court of appeals in this case relied heavily upon

Kellner v. Christian, 197 Wis. 2d 183, 539 N.W.2d 685 (1995), a

civil case.             Moeser, No. 2019AP2184-CR, ¶¶19-23.                            While not

inconsistent with the principles in Tye, Kellner is nonetheless

distinguishable            because      constitutional          oath        or     affirmation

requirements were never argued or considered.                               Kellner is also

distinguishable because it was based upon a specific statute

which     is     inapplicable           here.          That     statute           concerned     a

requirement         that      claims    against       state     employees         be     "sworn."

Kellner, 197 Wis. 2d at 194.                     The statute had the purpose of

ensuring       that     the    attorney     general       could       effectively          review
claims in a timely and cost-effective manner.                                 Id.        Kellner,

however, did reiterate that the oath must "impress the person

who takes the oath with a due sense of obligation" to tell the

truth.    Id. at 192.

       ¶28     As   a    result,       Wisconsin       case    law    broadly       recognizes

that "[t]he purpose of an oath or affirmation is to impress upon

the swearing individual an appropriate sense of obligation to

tell the truth."             Tye, 248 Wis. 2d 530, ¶19.                There are no rigid


                                                14
                                                                    No.   2019AP2184-CR



requirements or magic words.             It is a matter of substance, not

form.

    ¶29     Moeser    spends     much    of     his     argument      attempting    to

distinguish United States v. Brooks, 285 F.3d 1102 (8th Cir.

2002), and United States v. Fredericks, 273 F.                        Supp. 2d 1032

(D.N.D.    2003),    both   of   which    found        the   oath    or   affirmation

requirement      satisfied.        He         argues     that       the   cases    are

distinguishable       because      Sergeant           Brown's       affidavit      uses

different words than the affidavits in those cases.                          He also

argues    that   those   cases   are     distinguishable        because      Sergeant

Brown did not personally present the affidavit to the judicial

officer.         However,   Moeser's          arguments      elevate      form    over

substance, failing to acknowledge that "[t]he purpose of an oath

or affirmation is to impress upon the swearing individual an

appropriate sense of obligation to tell the truth."                         Tye, 248

Wis. 2d 530, ¶19.

    ¶30     In Brooks, the Eighth Circuit concluded that, despite

not being given an oral oath, the affiant officer was deemed to
be under oath because:

    [H]e intended to undertake and did undertake that
    obligation by the statements he made in his affidavit
    and by his attendant conduct.     In other words, a
    person may be under oath even though that person has
    not formally taken an oath by raising a hand and
    reciting formulaic words.
Brooks, 285 F.3d at 1106; see also 3 Am. Jur. 2d Affidavits § 7

(2022) ("It is not essential that the affiant should hold up his

hand and swear in order to make his act an oath, but it is
sufficient if both affiant and the officer understand that what

                                         15
                                                         No.   2019AP2184-CR



is   done   is   all   that   is   necessary   to   complete   the   act   of

swearing.").

      ¶31   The court in Fredericks, like Brooks, concluded that a

person may be deemed to be under oath in the absence of a raised

hand or oral recitation:

           In determining whether the Fourth Amendment's
      oath or affirmation requirement has been fulfilled,
      the Court may consider the language used in the search
      warrant application as well as the applicant's
      conduct.   [Brooks,] 285 F.3d 1102, 1105–06.    As the
      Eighth Circuit Court of Appeals explained in [Brooks],
      a person may be under oath even though that person has
      not formally taken an oath by raising a hand and
      reciting formulaic words.

           Almost all of the apposite cases indicate that
      this is the relevant inquiry because a person who
      manifests an intention to be under oath is in fact
      under oath.   In Atwood v. State, 146 Miss. 662, 111
      So. 865, 866 (1927), for instance, where both the law
      enforcement officer, who signed the affidavit in the
      presence of a justice of the peace, and the justice of
      peace, who affixed his jurat, knew an oath was
      required and did what they thought was necessary for
      the administration of an oath, the court concluded
      that "by construction, what occurred amounted to the
      taking of the necessary oath."    The court added that
      "[o]ne may speak as plainly and effectually by his
      acts and conduct as he can by word of mouth." Id.

           The Court finds that, under the circumstances,
      [the   officer's]   "Affidavit   for   Search  Warrant"
      satisfied the oath or affirmation requirement and that
      the search warrant was not issued in violation of the
      Fourth Amendment.     The Affidavit begins by stating
      "that the undersigned being duly sworn deposes and
      states to the Court . . . ."         Additionally, the
      Affidavit reveals that [the officer] signed the
      document upon presentation to the tribal court and
      [the judge] attested that the Affidavit was sworn to
      and subscribed by [the officer] in her presence.



                                      16
                                                           No.    2019AP2184-CR


          The nature of the document as well as [the
     officer's] attendant conduct indicates that [the
     officer] realized that he was swearing to the truth of
     what he said.     [His] recitation that he was "duly
     sworn" reflects his intention to be under oath. [His]
     conduct was also consistent with this intention as he
     took the document to a tribal court judge and signed
     it in her presence.     As it is apparent that [the
     officer] had manifested an intent to be under oath, as
     such, he can be considered to be under oath for Fourth
     Amendment purposes.
Fredericks, 273 F. Supp. 2d at 1037–38.8

     ¶32   Professor     Wayne     LaFave   has     instructed    that,      "No

particular   ceremony    is    necessary    to    constitute     the   act   of

swearing . . . . It is only necessary that something be done in

the presence of the magistrate issuing the search warrant which

is   understood   by    both     the   magistrate    and   the   affiant     to

constitute the act of swearing."            2 Wayne R. LaFave, et al.,

Criminal Procedure § 3.4(c) (4th ed. 2021) (footnotes omitted)

(quoting Simon v. State, 515 P.2d 1161, 1165 (Okla. Crim. App.

1973)).    Several federal cases are in accord that "a person who

manifests an intention to be under oath is in fact under oath."

Brooks, 285 F.3d at 1105; accord United States v. Bueno-Vargas,
383 F.3d 1104, 1111 (9th Cir. 2004) (holding that "signing a

statement under penalty of perjury satisfies the standard for an

     8 Moeser also finds Brooks and Fredericks distinguishable
because here the Sheriff's Office had a procedure that did not
require administering an oral oath, which the State conceded was
erroneous.    However, "we are not bound by the parties'
interpretation of the law or obligated to accept a party's
concession of law."    State v. Carter, 2010 WI 77, ¶50, 327
Wis. 2d 1, 785 N.W.2d 516. Regardless, this does not affect our
conclusion that the facts and circumstances overall demonstrate
that Sergeant Brown was impressed with the need to tell the
truth.

                                       17
                                                                          No.    2019AP2184-CR



oath    or   affirmation,        as    it   is      a   signal      that    the       declarant

understands the legal significance of the declarant's statements

and the potential for punishment if the declarant lies"); United

States v. Richardson, 943 F.2d 547, 549 (5th Cir. 1991) (holding

a statement was not an oath or affirmation because it "did not

manifest a recognition of [the affiant's] duty to speak the

truth"); United States v. Mensah, 737 F.3d 789, 805-06 (1st Cir.

2013) (requiring no verbal act to find a defendant "under oath"

for purposes of perjury).

       ¶33     Similarly,     contrary        to      Moeser's      arguments,         numerous

state    court     jurisdictions        decline         to     impose     rigid       rules   or

procedures, instead concluding that the oath requirement is a

matter of substance over form.                     See, e.g., Atwood, 111 So. at

866 ("The form of the oath is immaterial so long as it appeals

to the conscience of the party making it, and binds him to speak

the    truth.");      State     v.    Kemp,      20     P.2d    499,    500     (Kan.     1933)

(affiant not formally sworn but deemed to have been sworn when

he completed an affidavit before a notary); Farrow v. State, 112
P.2d    186,    190    (Okla.    Crim.      App.        1941)    (deputy        who    was    not

formally sworn, but read and signed an affidavit, deemed to be

under oath); State v. Knight, 995 P.2d 1033, 1041-42 (N.M. Ct.

App. 2000) ("[T]he important nature of the affidavits in this

instance     and    [the    officer's]        exercise         of   the    formalities         in

completing         the      affidavits             sufficiently           fulfilled           the

requirements of an oath or affirmation."); State v. Douglas, 428

P.2d    535,       538-39     (Wash.        1967)        (no     formal         oath    orally
administered          but     text     of      affidavit            nonetheless         showed
                                              18
                                                                     No.   2019AP2184-CR



constitutional compliance); State v. Gutierrez-Perez, 337 P.3d

205, ¶¶4, 28 (Utah 2014) (although no oral oath or affirmation

was made, court determined that a checked box on an electronic

application    for       a     warrant    stating,         "By     submitting        this

affidavit, I declare under criminal penalty of the State of Utah

that the foregoing is true and correct," was "more than enough

to impress upon [the affiant] the solemnity of the occasion").

     ¶34    Courts in many other jurisdictions, including Alaska,

California,    Idaho,        Iowa,   Louisiana,       Minnesota,       Nebraska,       New

Jersey,    Ohio,   and       South   Carolina,       "have    held    that   a    verbal

admonishment is not necessary to constitute an 'oath.'" People

v. Ramos, 424 N.W.2d 509, 519 n.36 (Mich. 1988) (collecting

cases); Blackburn v. Motor Vehicles Div., 576 P.2d 1267, 1269-70

(Or. Ct. App. 1978) (also collecting cases) ("[M]erely signing a

form of affidavit in the presence of a notary or an official

authorized to administer an oath is sufficient.").

     ¶35    This   survey       of    case     law    hence       confirms    that     no

particular     "magic          words"     or      specific           procedures        are
constitutionally     required        in   order      for     an   individual      to    be

deemed to be under oath.             Instead, cases elevate substance over

form, recognizing that "[t]he purpose of an oath or affirmation

is to impress upon the swearing individual an appropriate sense

of obligation to tell the truth."9              Tye, 248 Wis. 2d 530, ¶19.

     9 Two other cases Moeser cites as supporting more rigid
requirements are State v. Hodges, 595 S.W.3d 303 (Tex. Ct. App.
2020), and Markey v. State, 37 So. 53 (Fla. 1904).    In Hodges,
the Texas Court of Appeals held that an officer who completed an
affidavit before a notary did not satisfy the oath or
affirmation requirement because there was no oral oath. Hodges,
                                          19
                                                                      No.     2019AP2184-CR



       ¶36   As    a     result,       Wisconsin           is   in   good    company    in

concluding        that        an    oath    or        affirmation      may     still     be

constitutionally compliant absent a prescribed oral script and

specific procedure.                When the facts or circumstances indicate

that   the   oath        or    affirmation           was   administered      "in   a   form

calculated to awaken the [swearing individual's] conscience and

impress [his or her] mind with [his or her] duty to [tell the

truth]," then the oath or affirmation requirement is satisfied.

Wis.   Stat.      § 906.03(1).             In    other      words,   we     reaffirm    the

principle that "[t]he purpose of an oath or affirmation is to

impress upon the swearing individual an appropriate sense of




595 S.W.3d at 305–06.     Though the affidavit stated that the
affiant was "duly sworn," and the jurat said, "after being sworn
by me," the court concluded that these statements were false
because no oral oath was taken. Id. at 306. Wisconsin case law
and many other federal and state cases do not support the rigid
standard outlined in Hodges.      Unlike Wisconsin's case law,
Hodges appears to prioritize form over substance, and we decline
to adopt that new standard.

     As for the Florida Supreme Court's decision in Markey, that
case is distinguishable.    The issue in Markey was whether the
defense could cross-examine witnesses to show that a defendant
charged with perjury was not under oath. Markey, 37 So. at 59-
60. The court's narrow ruling was that the phrase, "being duly
sworn," was not conclusive proof of an oath for purposes of a
criminal jury trial.     Id.   In fact, Markey recognized more
generally that "[w]hile the oath must be solemnly administered,
and by an officer duly authorized, it is immaterial in what form
it is given."   Id. at 59 (quoting 2 Francis Wharton & William
Draper Lewis, A Treatise on Criminal Law § 1251 (1896)).

                                                20
                                                                  No.    2019AP2184-CR



obligation      to   tell    the    truth."        Tye,   248   Wis. 2d 530,      ¶19.

After all, "[a]n oath is a matter of substance, not form."10                         Id.

                           C.    Statutory Requirements

       ¶37     We next address the Wisconsin Statutes.                       Given the

lack    of     specific      constitutional        requirements,        we    consider

whether the Legislature has provided for even greater protection

than    that    in   the    Constitution.         However,      Wisconsin     Statutes

likewise do not require any specific language or procedure for

oath or affirmation administration.

       ¶38     For   example,      Wis.   Stat.    § 906.03,      titled     "Oath    or

affirmation,"        sets       forth     the     following      requirements        for

witnesses testifying:

            (1) Before testifying, every witness shall be
       required to declare that the witness will testify
       truthfully, by oath or affirmation administered in a
       form calculated to awaken the witness's conscience and
       impress the witness's mind with the witness's duty to
       do so.

            (2) The oath may be administered substantially
       in the following form: Do you solemnly swear that the
       testimony you shall give in this matter shall be the
       truth, the whole truth and nothing but the truth, so
       help you God.

            (3) Every person who shall declare that the
       person has conscientious scruples against taking the
       oath, or swearing in the usual form, shall make a


       As
       10   Professor   Wayne  LaFave   explains,  "Whether  the
information is transmitted orally or in writing, the 'Oath or
affirmation' requirement means the information must be sworn to.
'No particular ceremony is necessary to constitute the act of
swearing.'"    2 Wayne R. LaFave, et al., Criminal Procedure
§ 3.4(c) (4th ed. 2021) (footnotes omitted) (quoting Simon v.
State, 515 P.2d 1161, 1165 (Okla. Crim. App. 1973)).

                                           21
                                                               No.    2019AP2184-CR


      solemn declaration or affirmation, which may be in the
      following form: Do you solemnly, sincerely and truly
      declare and affirm that the testimony you shall give
      in this matter shall be the truth, the whole truth and
      nothing but the truth; and this you do under the pains
      and penalties of perjury.

           (4) The assent to the oath or affirmation by the
      person making it may be manifested by the uplifted
      hand.
§ 906.03 (emphases added).         This statute repeatedly employs the

flexible language, "may," when it considers the administration

of an oath to a witness.          Even though § 906.03 provides sample
language in two potential versions which "may" be used in the

administration of an oath or affirmation, it requires neither.

The statute requires only that an oath or affirmation be "in a

form calculated to awaken the witness's conscience and impress

the   witness's    mind    with    the     witness's     duty        to   [testify

truthfully]."     § 906.03(1).

      ¶39   Similarly,    Wis.    Stat.    § 887.03,     titled       "Oath,      how

taken," states, "Any oath or affidavit required or authorized by

law may be taken in any of the usual forms, and every person

swearing,   affirming     or   declaring    in    any   such    form      shall    be
deemed to have been lawfully sworn."             § 887.03 (emphases added).

The language remains substantially the same since first enacted

in 1849, shortly after our state constitution was ratified.11


       Wisconsin Stat. § 887.03 was first enacted as Wis. Stat.
      11

ch. 99, § 6 in 1849:

           In all cases in which an oath or affidavit is
      required or authorized by law, the same may be taken
      in any of the usual forms, and every person swearing,
      affirming or declaring, in any such form, shall be
      deemed to have been lawfully sworn, and to be guilty
                                     22
                                                     No.   2019AP2184-CR



This statute continues to provide considerable flexibility, as

an oath or affirmation "may" be taken in any of the "usual

forms."     It also references that there are occasions where one

may be "deemed to have" taken an oath:         "every person swearing

or declaring in any such form shall be deemed to have been

lawfully sworn."    As a result, § 887.03 declines to impose rigid

rules governing oath administration.

    ¶40     More specifically, Wis. Stat. § 968.12, titled "Search

warrant," states:

         (2) Warrant upon affidavit. A search warrant
    may be based upon sworn complaint or affidavit, or
    testimony recorded by a phonographic reporter or under
    sub. (3)(d), showing probable cause therefor.      The
    complaint,   affidavit  or    testimony may   be  upon
    information and belief.     The person requesting the
    warrant may swear to the complaint or affidavit before
    a notarial officer authorized under ch. 140 to take
    acknowledgments or before a judge, or a judge may
    place a person under oath via telephone, radio, or
    other means of electronic communication, without the
    requirement of face-to-face contact, to swear to the
    complaint or affidavit.    The judge shall indicate on
    the search warrant that the person so swore to the
    complaint or affidavit.
§ 968.12(2) (emphases added).12        This statute, by its language,

also does not impose particular language or a specific procedure


    of   perjury  for   corruptly   or  falsely        swearing,
    affirming or declaring in any such form.

The only major difference is the current version no longer
includes the crime of perjury. That now exists under Wis. Stat.
§ 946.31(1).
    12    Wisconsin Stat. § 968.12 also provides:

            (1) Description and issuance.       A search warrant
    is     an order signed by a judge          directing a law
                                  23
                                                                       No.    2019AP2184-CR



for oath administration.                 In fact, it uses the permissive word,

"may," concerning warrants based upon an affidavit.                          Id.

       ¶41    In short, the Wisconsin Statutes also do not invoke

specific,      mandated          language       or   formulaic    procedures         in   the

administration of an oath or affirmation.

                             D.    Facts and Circumstances

       ¶42    We next consider the facts and circumstances in this

case    and         conclude       that         Sergeant    Brown       satisfied         the

constitutional            oath    or     affirmation       requirement.             Sergeant

Brown's      act    of     testifying      to    the    court    in   the    form    of   the

affidavit          was     "calculated          to     awaken     [Sergeant         Brown's]

conscience and impress [his] mind with [his] duty [to tell the

truth]."       Wis. Stat. § 906.03(1).                  We agree with the circuit

court's      conclusion           that    "the       language     in    the     affidavit

indicates . . . that Sergeant Brown swore to the truth of the

information provided in the affidavit."                     The facts in this case


       enforcement   officer  to   conduct  a  search  of   a
       designated person, a designated object or a designated
       place for the purpose of seizing designated property
       or kinds of property.    A judge shall issue a search
       warrant if probable cause is shown.

                                            . . . .

              (3)        Warrant upon oral testimony.

            (a) General rule. A search warrant may be based
       upon sworn oral testimony communicated to the judge by
       telephone,   radio  or   other  means   of  electronic
       communication, under the procedure prescribed in this
       subsection.

§ 968.12(1), (3)(a).

                                                24
                                                              No.   2019AP2184-CR



further support that Sergeant Brown was sufficiently impressed

with his duty to tell the truth.

     ¶43     We consider the language in the "AFFIDAVIT" Sergeant

Brown signed.13      To review, the first sentence includes Sergeant

Brown's handwritten name and states, "being first duly sworn on

oath,     deposes   and   says."    The    first   sentence    of   the   second

paragraph says, "I have personal knowledge that the contents of

this affidavit are true."          Sergeant Brown then personally penned

the probable cause section, detailing facts specific to Moeser's

arrest.     Sergeant Brown signed and dated the affidavit directly

above the jurat and indicated that the affidavit was completed

at the hospital.      Lieutenant Wills signed and dated the jurat as

"Subscribed and sworn to before me," and affixed his notary

seal.

     ¶44     "The purpose of an oath or affirmation is to impress

upon the swearing individual an appropriate sense of obligation

to tell the truth."        Tye, 248 Wis. 2d 530, ¶19.         The language in

Sergeant Brown's affidavit, his signature, and Lieutenant Wills'
notarization satisfy this requirement.             Sergeant Brown wrote his

name below the title, "AFFIDAVIT," and next to the words, "being

     13An affidavit is, by definition, a sworn statement.    See
Affidavit, Giles Jacob, A New Law Dictionary (J. Morgan ed.,
10th ed. 1782) ("Affidavit, Signifies in law an oath in writing;
and to make affidavit of a thing, is to testify upon oath.");
Affidavit, The American Heritage Dictionary of the English
Language 29 (3d ed. 1992) ("A written declaration made under
oath before a notary public or other authorized officer.");
Affidavit, Black's Law Dictionary, supra note 4 ("A voluntary
declaration of facts written down and sworn to by a declarant,
usually before an officer authorized to administer oaths.").

                                      25
                                                                    No.   2019AP2184-CR



first     duly    sworn      on   oath,   deposes    and   says,"    both   of   which

impressed        that   he    was   signing   a    sworn   statement.       Just   two

paragraphs down, the affidavit contained a statement expressly

affirming        that   "the      contents    of    this   affidavit      are    true."

Sergeant Brown completed the affidavit by verifying its contents

with his signature just above the jurat, which again reminded

him that the document was "sworn."                  Finally, in Sergeant Brown's

presence, Lieutenant Wills further impressed the seriousness of

the occasion by notarizing the affidavit.14 The words in the

affidavit impressed Sergeant Brown with the duty to tell the

truth.15     This placed Sergeant Brown under oath or affirmation

and subjected him to the possibility of criminal penalty for

     14Moeser makes much of the fact that Sergeant Brown did not
himself swear before or present the affidavit to a judge.
However, no constitutional language requires that procedure.
Though it is "necessary that something be done in the presence
of the magistrate issuing the search warrant," this requirement
"should not be read literally, for 'Oath or affirmation' for
Fourth Amendment purposes does not require a face-to-face
confrontation between affiant and magistrate. Nor does it mean
that a swearing before a notary or court clerk is insufficient."
LaFave, et al., supra note 10, § 3.4(c) & n.51 (citations
omitted); see also Oath, Jacob, supra note 13 (emphasis added)
("Oath . . . [i]s an affirmation or denial of any thing, before
one or more persons who have authority to administer the
same . . . ."); 3 Am. Jur. 2d Affidavits § 7 (2022) (footnotes
omitted) ("The affiant must swear to the affidavit, and the fact
of swearing must be certified by a proper officer.    The notary
and affiant must be present together for giving of oath."); Wis.
Stat. § 968.12(2) ("The person requesting the warrant may swear
to the complaint or affidavit before a notarial officer . . . or
before a judge . . . .").
     15Moeser argues that Sergeant Brown's use of a preprinted
form undermines the solemnness. This argument too elevates the
affidavit's form over its substance.

                                             26
                                                                          No.   2019AP2184-CR



false     swearing          if     he     knowingly      lied.         See      Wis.      Stat.

§ 946.32(2); LaFave et al., supra ¶32 (quoting Simon, 515 P.2d

at 1165)       ("[T]he 'true test' is whether the procedures followed

were such 'that perjury could be charged therein if any material

allegation contained therein is false.'").

       ¶45     The    case        law     supports     this    conclusion.           Sergeant

Brown's affidavit contains far more than the affidavit in Tye,

where    the    oath       or     affirmation        requirement      was    not    satisfied

because the officer failed to either sign or swear to the truth

of the affidavit.               See Tye, 248 Wis. 2d 530, ¶5.

       ¶46     As a result, given that "[t]he purpose of an oath or

affirmation          is    to     impress      upon    the     swearing     individual       an

appropriate sense of obligation to tell the truth," the facts

and circumstances here demonstrate that Sergeant Brown executed

this     affidavit         "in     a    form    calculated       to    awaken       [Sergeant

Brown's] conscience and impress [his] mind with [his] duty to

[tell    the     truth]."              Tye,   248     Wis. 2d 530,     ¶19;     Wis.      Stat.

§ 906.03(1).              This    substance      must    be    elevated      over    Moeser's
complaints regarding form.

                                        IV.    CONCLUSION

       ¶47     Moeser challenges the warrant which compelled him to

submit    to     a    blood        draw.       He     argues    that    the     warrant     is

constitutionally defective because the affiant was not placed

under oath or affirmation when he signed the affidavit which

accompanied the warrant application.                         According to Moeser, this

omission       failed       to    satisfy      the    requirement      under       the   Fourth
Amendment       to    the        United    States      Constitution       and   Article      I,
                                                27
                                                                                No.    2019AP2184-CR



Section        11        of      the     Wisconsin           Constitution          that       warrant

applications             be    "supported       by        oath    or    affirmation."           As   a

result, he argues that the circuit court erroneously denied his

motion to suppress evidence and that the court of appeals erred

in affirming that decision.

       ¶48     We conclude that the affidavit fulfilled the oath or

affirmation requirement under the United States and Wisconsin

constitutions because "[t]he purpose of an oath or affirmation

is to impress upon the swearing individual an appropriate sense

of    obligation          to     tell    the    truth,"          and   here     the   officer       was

impressed       with          that     obligation.           Tye,      248    Wis. 2d 530,       ¶19;

accord U.S. const. amend. IV; Wis. Const. art. I, § 11.                                              In

other words, the constitutional guarantee is satisfied because

the    facts    and           circumstances         demonstrate          that    Sergeant      Brown

executed       this           affidavit       "in     a     form       calculated       to    awaken

[Sergeant Brown's] conscience and impress [his] mind with [his]

duty to [tell the truth]."                     Wis. Stat. § 906.03(1); accord Tye,

248     Wis. 2d 530,             ¶19.          The        United       States    and       Wisconsin
constitutions            do     not     require      that        any    specific      language       or

procedure       be       employed        in    the    administration            of    an     oath    or

affirmation.                  Instead,    constitutional               requirements,         relevant

case law, and the Wisconsin Statutes all indicate that the oath

or affirmation requirement is an issue of substance, not form.

Here, the facts sufficiently demonstrate that the constitutional

right     to        be        free     from    abusive           governmental         searches       is

satisfied.          Therefore, the circuit court did not err in denying


                                                     28
                                                              No.   2019AP2184-CR



Moeser's    motion   to   suppress,    and      the   court   of    appeals   is

affirmed.

    By     the   Court.—The   decision     of   the   court    of   appeals   is

affirmed.




                                      29
                                                                              No.   2019AP2184-CR.bh


      ¶49       BRIAN        HAGEDORN,            J.        (concurring).               The     Fourth

Amendment       requires          that      for    a       warrant    to   issue,       it    must    be

"supported by Oath or affirmation."                            U.S. Const. amend. IV.                The

majority opinion explains that neither the amendment's text nor

its original understanding mandate that an oath or affirmation

follow      a    particular         form.              Rather,       the     historical         record

suggests        that       the     Fourth         Amendment's          oath       or    affirmation

requirement is satisfied when an affiant:                                    (1) knowingly and

intentionally             makes     a       statement;         (2)     affirms,         swears,       or

declares that the information in the statement is true; and (3)

does so under circumstances that impress upon the affiant the

obligation to tell the truth.1

      ¶50       In    this       case,      Sergeant         Brown    made    a     statement——the

affidavit——in which he affirmed he had "personal knowledge that

the contents of this affidavit are true . . . ."                                    And by signing

the   statement            before       a    notary         with     knowledge         it    would    be

presented            to      a      magistrate——implicating                       the        potential

consequences          of    swearing         falsely——Sergeant             Brown        acted    under
circumstances that impressed upon him the solemn obligation to

tell the truth.             This was enough to pass constitutional muster——

but not by much.



      1See State v. Gutierrez-Perez, 337 P.3d 205, ¶19 (Utah
2014); see also United States v. Turner, 558 F.2d 46, 50 (2d
Cir. 1977) (defining an oath or affirmation as a "formal
assertion of, or attestation to, the truth of what has been, or
is to be, said."); Affirmation, Giles Jacob, A New Law
Dictionary (J. Morgan ed., 10th ed. 1782) (defining an
affirmation as a "[s]olemn affirmation that what they [s]ay is
true").

                                                       1
                                                                               No.       2019AP2184-CR.bh


       ¶51       Although I disagree with its ultimate conclusion, the

dissent offers strong counterarguments that call the sufficiency

of the oath into question.                        In particular, the affidavit could

be read to suggest a separate oath had already taken place, when

the   record          is    clear     that    it       did       not.    I    do     not     view   this

sloppiness as fatal for the reasons already described, but law

enforcement           should    ensure        the          procedures        employed        to    obtain

warrants are clear and consistent.                                While the oath requirement

is    not    a    high       bar,     it     is    a       constitutional          prerequisite       to

obtaining         a        warrant.          Giving          careful         attention        to    this

requirement           ensures       searches       are       conducted        in     a    manner     that

respect      constitutional                rights          and    do    not    risk        undermining

otherwise lawful efforts to collect evidence.                                        Accordingly, I

concur with and join the majority opinion.

       ¶52       I am authorized to state that Justice JILL J. KAROFSKY

joins this concurrence.




                                                       2
                                                                 No.   2019AP2184-CR.awb




    ¶53     ANN    WALSH    BRADLEY,       J.     (dissenting).          The    oath    or

affirmation requirement is not simply a matter of good practice.

It is a constitutional imperative and an essential                             check on

governmental power.

    ¶54     The majority states that the purpose of the oath or

affirmation       requirement       is    to     "impress       upon    the    swearing

individual    an       appropriate       sense   of    obligation       to     tell    the

truth."     Majority op., ¶3 (citing State v. Tye, 2001 WI 124,

¶19, 248 Wis. 2d 530, 636 N.W.2d 473).                     Yet in this case, it is

undisputed that the first sentence of Sergeant Brown's affidavit

was not true.          It says Sergeant Brown was "first duly sworn on

oath."     He wasn't.

    ¶55     The majority forgives this untruth, concluding that,

despite the first sentence of the affidavit being false, somehow

Sergeant    Brown's      conscience       was    "awakened"      and    his    mind    was

"impressed" with the duty to tell the truth.                      Id.     In essence,

"good enough under the circumstances," says the majority.
    ¶56     But the question is not whether it is "good enough

under the circumstances."                Rather, the threshold question is:

what is required under the warrant clause of both the United

States and Wisconsin constitutions?

    ¶57     Justice       Scalia,    although         in    a   different       context,

writing on behalf of the Court in Crawford v. Washington, faced

a similar dilemma of dueling methods sufficient to establish

reliability       of    testimony.          He     "readily       concede[d]"         that
admitting reliable out-of-court testimony might be a good enough

                                            1
                                                                 No.   2019AP2184-CR.awb


way to find the truth.         Crawford v. Washington, 541 U.S. 36, 67

(2004).     However, he observed that the Sixth Amendment of the

United    States   Constitution      required       a    specific       mechanism        for

determining the truth:         confrontation.            While acknowledging that

confrontation is not the only way for getting at the truth, he

determined that it was the one and only way the Founders chose.

Id. ("The Constitution prescribes a procedure for determining

the   reliability       of     testimony       in        criminal        trials,        and

we . . . lack      authority    to    replace       it    with     one       of   our   own

devising.").

      ¶58   So it is here.          The swearing of an oath or making an

affirmation    before    a    judicial       officer      may    not     be       the   only

mechanism that is sufficiently reliable to support the requisite

probable cause for the issuance of a search warrant.                                It is,

however, the mechanism that the Founders chose.

      ¶59   The    writings    of    a   founding         father       and    subsequent

United States Supreme Court Chief Justice, John Marshall, teach

that the oath is a "solemn requirement."                   Laurent Sacharoff, The
Broken Fourth Amendment Oath, 74 Stan. L. Rev. 603, 679 (2022)

(citing United States v. Burr, 25 F. Cas. 27, 28-29 (C.C.D. Va.

1807)).     Yet, the majority attempts to replace this "solemn

requirement" with a malleable mechanism of its own devising.

Rather than focusing on the meaning of the words of the warrant

clause, it instead examines the purpose of the clause and the

purported intent of the affiant to determine that there was

sufficient compliance with its purpose here.



                                         2
                                                           No.    2019AP2184-CR.awb


       ¶60      In my view, the majority errs when it eschews the

constitutional        imperative    and       instead   determines       that     the

"constitutional guarantee is satisfied" upon an examination of

Sergeant Brown's subjective intent.               See majority op., ¶3.           The

majority arrives at this conclusion via a flawed framework and

focus.

       ¶61      To the contrary, I determine that the constitutional

oath       or    affirmation     requirement      mandates       more     than     an

examination of the affiant's intent.               It commands that an oath

or   affirmation      actually     take   place,    whether      in     writing    or

orally, and that it is done before a judicial officer in some

fashion.1       Because, as the majority correctly acknowledges, it is

"undisputed that he made no such oath or affirmation before the

judicial officer," id., ¶8, Sergeant Brown's affidavit does not

meet the constitutional oath or affirmation requirement.                         As a

consequence, the warrant is invalid and the blood draw evidence

must be suppressed.

       ¶62      Accordingly, I respectfully dissent.




       I recognize that pursuant to Wis. Stat. § 968.12(3), "[a]
       1

search warrant may be based upon sworn oral testimony
communicated to the judge by telephone, radio or other means of
electronic communication," and I do not mean to cast aspersions
on this method or suggest that it is constitutionally suspect.
A real-time interaction between an affiant and a judicial
officer by electronic means conducted pursuant to the statutory
procedures is the functional equivalent of "before a judicial
officer."   Further, for purposes of "administering an oath or
affirmation," a notary, although not a judge, is a "judicial
officer." See Wis. Stat. § 140.01(7).

                                          3
                                                                     No.    2019AP2184-CR.awb


                                                I

       ¶63       In   the    early     morning       hours    of    October        14,    2017,

Sergeant         Steven      Brown    stopped       Jeffrey    Moeser       for     suspected

operating while intoxicated (OWI).                      Majority op., ¶4.                 After

conducting field sobriety tests, as well as a preliminary breath

test, Sergeant Brown transported Moeser to the hospital for a

blood draw.           Id.

       ¶64       At   the    hospital,       Moeser    refused      to     consent       to   the

blood draw.2          Id., ¶5.       As a consequence, Sergeant Brown sought a

search       warrant.         Id.       To    support    his       warrant    application,

Sergeant         Brown      completed    a    fill-in-the-blank            form     entitled,

"Affidavit."

       ¶65       Sergeant Brown filled in his name in the blank space

appearing before the pre-printed text, that stated, "being first

duly sworn on oath, deposes and says."                        Id., ¶6.       The affidavit

further set forth that Sergeant Brown "ha[s] personal knowledge

that       the   contents      of    this    affidavit       are    true     and    that      any

observations          or    conclusions      of     fellow    officers       referenced        in
this affidavit are truthful and reliable."                          Id.      He signed and

dated the affidavit in the presence of his colleague, Lieutenant




       As is his constitutional right. State v. Prado, 2021 WI
       2

64, ¶47, 397 Wis. 2d 719, 960 N.W.2d 869 (explaining that "a
person has a constitutional right to refuse a search absent a
warrant or an applicable exception to the warrant requirement").

                                                4
                                                                  No.    2019AP2184-CR.awb


Jacob Wills, a notary public.                The notary's jurat3 includes the

phrase, "Subscribed and sworn to before me."

      ¶66   However, it is undisputed that Sergeant Brown made no

oral oath or affirmation before signing the affidavit, and he

made no oath or affirmation before any judicial officer.                                    Id.,

¶8.    Despite this shortcoming, a judicial officer approved the

warrant application and Moeser's blood was drawn.                        Id., ¶¶6-7.

      ¶67   Moeser      later     moved          to   suppress         the     blood        draw

evidence,     arguing     that       the     warrant       did     not       satisfy        the

constitutional oath or affirmation requirement.                          Id., ¶8.            The

circuit court denied the motion, indicating that "Sergeant Brown

did   realize   that     he    was    swearing        to   the    truth        of    what    he

indicated in his affidavit."

      ¶68   Subsequently,        Moeser          appealed,       and     the        court    of

appeals     affirmed     the     circuit         court's     decision          over     Judge

Kloppenburg's    dissent.            State       v.   Moeser,     No.    2019AP2184-CR,

unpublished slip op. (Wis. Ct. App. June 24, 2021).                                 The court

of    appeals    concluded       that        "the      affidavit         satisfied          the
requirement     that    search       warrants         be   supported         by      oath    or

affirmation."    Id., ¶1.

      ¶69   Judge Kloppenburg dissented.                   Observing that "it is

undisputed that Sergeant Brown did not swear to the truthfulness

of the statements in the affidavit before either the notary or


      3"'Jurat' is the name given                       to a notary's written
certificate, which should appear after                 the signature of a person
who has given an oath, or has made a                   sworn statement."  Estate
of Hopgood ex rel. Turner v. Boyd,                     2013 WI 1, ¶4 n.4, 345
Wis. 2d 65, 825 N.W.2d 273.

                                             5
                                                                 No.   2019AP2184-CR.awb


the court commissioner" and that relevant statutes and case law

"plainly require that the truth of an affidavit supporting a

warrant must be sworn to before either a notary or a judge,"

Judge Kloppenburg determined that "the warrant is void."                              Id.,

¶42 (Kloppenburg, J., dissenting).

       ¶70    The majority now affirms the court of appeals.                            It

reasons "that the affidavit fulfilled the oath or affirmation

requirement under the United States and Wisconsin constitutions

because '[t]he purpose of an oath or affirmation is to impress

upon the swearing individual an appropriate sense of obligation

to tell the truth,' and here the officer was impressed with that

obligation."         Majority op., ¶3.             In the majority's view, "the

constitutional           guarantee   is    satisfied     because       the    facts    and

circumstances        demonstrate       that       Sergeant    Brown    executed       this

affidavit 'in a form calculated to awaken [Sergeant Brown's]

conscience and impress [his] mind with [his] duty to [tell the

truth]."      Id.        The majority continues:             "The United States and

Wisconsin         constitutions      do    not      require     that    any       specific
language or procedure be employed in the administration of an

oath   or     affirmation.           Instead,      constitutional       requirements,

relevant case law, and Wisconsin Statutes all indicate that the

oath or affirmation requirement is an issue of substance, not

form."      Id.

                                           II

       ¶71    Although       there    is      disagreement       in    constitutional

analyses about how much weight should be given to the original
meaning      of    the    constitutional      text,    there     appears      a    general

                                              6
                                                                    No.    2019AP2184-CR.awb


agreement that, no matter the approach, it deserves some weight

and matters at least to some degree.                          See Thomas Y. Davies,

Recovering the Original Fourth Amendment, 98 Mich. L. Rev. 547,

742-45 (1999).       Accordingly, I begin by focusing my analysis on

three    primary     sources       in    determining          the     meaning        of     the

constitutional       oath     or    affirmation          provision:            the        plain

language of the text, the constitutional debates and practices

of the time, and the earliest interpretations and applications

of the provision.4

     ¶72    I do not endeavor to provide an exegesis discussing

these    sources.       Rather,         the       discussion     below       provides       an

abbreviated   review        sufficient        to    support     the       conclusion       that

Sergeant    Brown's    affidavit         does      not   meet    the       constitutional

imperative that an oath or affirmation actually take place.                                 For

additional support, I also examine relevant modern case law and

statutes.

                                              A

     ¶73    The text of the Fourth Amendment to the United States
Constitution provides that "no Warrants shall issue, but upon

probable    cause,    supported         by        Oath   or    affirmation."               This


     4 Although I recognize that a historical inquiry is
established in our case law, see, e.g., Appling v. Walker, 2014
WI 96, ¶7, 358 Wis. 2d 132, 853 N.W.2d 888; Dairyland Greyhound
Park, Inc. v. Doyle, 2006 WI 107, ¶19, 295 Wis. 2d 1, 719
N.W.2d 408, I nevertheless am wary of a legal analysis that puts
a court in the position of amateur historian. Such a framework
is ripe for cherry-picking historical evidence that supports a
favored conclusion.   See State v. C.G., 2022 WI 60, ¶111, 403
Wis. 2d 229, 976 N.W.2d 318 (Ann Walsh Bradley, J., dissenting)
(quoting Ford v. Wainwright, 477 U.S. 399, 406 (1986)); see
generally Erwin Chemerinsky, Worse Than Nothing (2022).

                                              7
                                                                     No.      2019AP2184-CR.awb


requirement         is      echoed     by    the    Wisconsin      constitution.          Wis.

Const. art. I, § 11.5

       ¶74       In an attempt to buttress its result, the majority

likewise looks to the text of the constitutional provision, and

specifically to definitions of "oath" from the founding era.

See    majority         op.,     ¶19.        But    in    doing    so,     it    often   cites

authority that supports the conclusion of this dissent.

       ¶75       For    example,       the    majority      cites    a     1782   dictionary

defining         "oath"     as   "an    affirmation        or     denial    of    any    thing,

before one or more persons who have authority to administer the

same, for the discovery and advancement of truth and right,

calling      God       to   witness,        that   the    testimony      is     true."     Id.

(citing Oath, Giles Jacob, A New Law Dictionary (J. Morgan ed.,

10th       ed.   1782)).         According         to    this   definition,       apparently

espoused by the majority, an oath must be accomplished before

one who has authority to "administer" the oath.                            "Administering"

an oath thus presupposes that the affiant has undertaken some

sort of action before another indicating recognition of the need
to tell the truth.               Swearing an oath invokes the deity to be a

witness to the oath and risks punishment from the divine if the

truth is not told.6

       Aside
       5       from  minor  differences  in   punctuation  and
capitalization, the Fourth Amendment and Article I, Section 11
are identical.

       See Oath, Black's Law Dictionary (11th ed. 2019) (defining
       6

"oath" as "[a] solemn declaration, accompanied by a swearing to
God or a revered person or thing, that one's statement is true
or that one will be bound to a promise").        One who falsely
swears an oath also may face legal consequences, such as
criminal charges for perjury or false swearing. See Wis. Stat.
§§ 946.31, 946.32.
                                8
                                                                             No.    2019AP2184-CR.awb


       ¶76     Other      founding      era    dictionaries              confirm       the     active

nature of an oath, i.e., it is something that must be done

before       another.          For    example,         a    1775    dictionary          defines         an

"oath," as relevant here, as "[a] solemn attestation, the form

of attestation before a magistrate, an appeal to the Divine

Being by the mention of something sacred . . . ."                                       Oath, John

Ash, The New and Complete Dictionary of the English Language

(1775).       This definition confirms that there must actually be an

"attestation," which must be accomplished "before a magistrate."

       ¶77     The     constitutional          text          thus        weighs       against       the

majority's conclusion.                As will be more fully set forth below,

Sergeant Brown did nothing "before" anyone that could be called

a "solemn attestation," or that risked punishment from a deity

if     the    truth       is    not    told.           In     essence,         he     did    nothing

constituting         an     "oath"      as    envisioned            by       the    constitutional

mandate, "supported by oath."

                                                   B

       ¶78     To further examine the meaning of the text, I turn
next to the constitutional debates at the time of the founding.

The    warrant       clause     of    the    Fourth          Amendment        came     about       as   a

response       to    Britain's         use    of       Writs       of    Assistance         "in     the

American colonies to search wherever government officials chose

with    nearly       absolute         and    unlimited         discretion."                 Tye,    248

Wis. 2d 530, ¶8; see also State v. Williams, 2012 WI 59, ¶17,

341 Wis. 2d 191, 814 N.W.2d 460.                           These writs were perceived by

the    colonists       as      fundamental         violations           of    the    right     to       be
undisturbed in their person and property, and accordingly each

                                                   9
                                                                        No.    2019AP2184-CR.awb


of the state constitutions following independence guaranteed the

right to be free from unreasonable searches and seizures.                                      Tye,

248 Wis. 2d 530, ¶9.

      ¶79   In     the     process          of    crafting         the         United        States

Constitution,      James       Madison       served      as       the    drafter        for     the

federal rights amendments.                  His original proposed language for

the   Fourth       Amendment          included          an     oath       or      affirmation

requirement:

      The rights of the people to be secured in their
      persons, their houses, their papers, and their other
      property from all unreasonable searches and seizures,
      shall not be violated by warrants issued without
      probable cause, supported by oath or affirmation, or
      not particularly describing the places to be searched,
      or the persons or things to be seized.
Davies, supra ¶71, at 697 (citing James Madison, Speech to the

House of Representatives (June 8, 1789), in 12 The Papers of

James Madison 197, 201 (Robert A. Rutland et al. eds., 1977)).

      ¶80   The final language of the amendment likewise contained

the oath or affirmation requirement, which was not altered by a

subsequent committee report, the House, the Senate, or the state
legislatures,       where      it     was    ratified          "without         any     apparent

controversy."           Id. at 723.          This consistency of the oath or

affirmation       language          reflects      the     central         nature        of    this

requirement in the Fourth Amendment's text.

      ¶81   A similar series of events played out in Wisconsin.

Even prior to statehood, the territorial legislature enacted a

requirement mandating an oath in an application for a search

warrant.         Tye,    248    Wis. 2d 530,            ¶10.       And        when    Wisconsin
attained    statehood,         it    also    included        in    its        constitution      an
                                             10
                                                                   No.   2019AP2184-CR.awb


amendment protecting the people against unreasonable searches

and seizures.         Like the Fourth Amendment, the initial proposed

language of Article I, Section 11 of the Wisconsin constitution

included language dictating that warrants must be "supported by

oath or affirmation."               Milo M. Quaife, ed., The Attainment of

Statehood 228 (1928).           This proposed language set forth:

       The right of the people to be secure in their persons,
       houses, papers, and effects against unreasonable
       searches and seizures shall not be violated; and no
       warrants to search any place or seize any person or
       thing shall issue without describing, as near as may
       be, nor without probable cause, supported by oath or
       affirmation.
Id.     Again,       this     language     remained    consistent          through     the

constitutional        debate.         Indeed,     "[i]t     is     evident      from   the

debates      that     the   adoption       of     Article    I,      Section     11    was

relatively uncontroversial . . . ."                  Williams, 341 Wis. 2d 191,

¶25.    Accordingly, Article I, Section 11 was enshrined in our

state constitution.            Tye, 248 Wis. 2d 530, ¶10.                   The debates

thus    reflect      both     the    central      importance        of    the   oath    or

affirmation         requirement      and    the     consensus        surrounding       its
necessity.

       ¶82   An examination of the practices at the time following

adoption     of     these   constitutional         provisions       further     confirms

that an oath or affirmation is an "act" done before a judicial

officer.

       ¶83   During     our    nation's     founding        era,    justices      of   the

peace were central to the warrant-issuing process.                         Indeed, they

issued the majority of warrants.                  Sacharoff, supra ¶59, at 623
(citing 2 Matthew Hale, Historia Placitorum Coronae: The History
                                           11
                                                                  No.    2019AP2184-CR.awb


Of The Pleas Of The Crown 107 (W.A. Stokes & E. Ingersoll eds.,

Philadelphia,       Robert    H.     Small    1st       Am.    ed.   1847)).           These

justices of the peace relied upon published justice of the peace

manuals,   which     "in     turn,    greatly      influenced        the    Framers      and

ratifiers."       Id. at 624.

     ¶84       The manuals for justices of the peace often contained

forms    for     complaints    to    obtain        a    warrant,     and    such       forms

included standard language that a complainant "swears" to the

information therein.           Id. at 630-31.                "[This] warrant process

occurred    before    a    magistrate        who       was    required     to   carefully

examine    and    assess     the    witness    to       ensure    the    truth     of   the

allegations."       Id. at 607.

     ¶85       Such forms setting forth standard language were also

in use in Wisconsin.            See Edwin E. Bryant, A Treatise on the

Civil and Criminal Jurisdiction of Justices of the Peace, and

the Powers and Duties of Constables in Executing Process in the

State of Wisconsin 940 (1884).               These forms likewise set forth a

jurat:     "Subscribed and sworn to before me, this ___ day of
____, A.D. 18__, ______ ______, Justice of the Peace."                          Id.7     And


     7 In full, an example form complaint for a search warrant in
Wisconsin's Justice of the Peace manual sets forth:

     State of Wisconsin

     _____ County

     C.D., being first duly sworn, complains on oath before
     me and says that one harness of the value of thirty
     dollars, and one saddle of the value of ten dollars,
     of the goods and chattels of the said C.D. were, on
     the ____ day of ____, A.D. 18__, feloniously taken,
     stolen and carried away from his premises and
     possession, at said county, and that the said
                               12
                                                                        No.   2019AP2184-CR.awb


even today, example forms consistently contain a statement in

the jurat that the information in the affidavit was "Subscribed

and sworn to before me."              Indeed, the affidavit in this case was

affixed with a similar jurat.

    ¶86     Thus,        from    the        early      days      of     the     republic,     an

affidavit     in    support      of     a     search       warrant        necessarily       was

accompanied by an act of swearing before a judicial officer,

supporting       this     dissent's         conclusion        that       an     affiant     must

complete some sort of act to have properly sworn an oath or made

an affirmation.           Stated differently, the practices at the time

of the founding make clear that an oath must be taken, and it

must be done before a judicial officer.

                                                  C

    ¶87     An     examination         of    the       earliest       interpretations        and

applications        of     the    constitutional                 oath     or      affirmation

requirement        also    informs          our       inquiry.          Early     legislative

enactments reinforced the need for an oath in an application for



    complainant verily believes that the said stolen goods
    and chattels are concealed in the dwelling house of
    one A.B. (or, particularly describe the place to be
    searched), in the _____ of _____, in said county; and
    that the following are the reasons for and grounds of
    such belief:     (Here set forth reasons, etc., to
    satisfy the magistrate that there is cause for such
    belief.)

    Subscribed and sworn to before me, this ___ day of
    ____, A.D. 18__, ______ ______, Justice of the Peace.

Edwin E. Bryant, A Treatise on the Civil and Criminal
Jurisdiction of Justices of the Peace, and the Powers and Duties
of Constables in Executing Process in the State of Wisconsin 940
(1884).

                                              13
                                                           No.   2019AP2184-CR.awb


certain search warrants.            Tye, 248 Wis. 2d 530, ¶11.            Indeed,

the Wisconsin legislature passed a statute indicating just this

in 1848, the same year Wisconsin attained statehood.8                    Id.   The

text       of   this   original   statutory   provision    has    been    amended

numerous times, but it still today refers to a "sworn complaint"

or "sworn oral testimony."             Id.; Wis. Stat. § 968.12 (emphasis

added).9         Additionally, the modern statute indicates that the

complaint must be sworn to "before a notarial officer authorized

under ch. 140 to take acknowledgments or before a judge" or may

be   taken      telephonically    in   compliance   with   certain     statutory

procedures.        Wis. Stat. § 968.12(2) & (3).

       See State v. Tye, 2001 WI 124, ¶11 n.10, 248 Wis. 2d 530,
       8

636 N.W.2d 473; Wis. Stat. § 2, ch. 142 (1849) ("Any such
magistrate when satisfied that there is reasonable cause, may
also,   upon  like   complaint  made   on  oath,  issue   search
warrants . . . .").
       9   In relevant part, Wis. Stat. § 968.12 provides:

       (2) Warrant upon affidavit.      A search warrant may be
       based upon sworn complaint or affidavit, or testimony
       recorded by a phonographic reporter or under sub.
       (3)(d),   showing   probable    cause   therefor.    The
       complaint,   affidavit   or    testimony   may   be upon
       information and belief.      The person requesting the
       warrant may swear to the complaint or affidavit before
       a notarial officer authorized under ch. 140 to take
       acknowledgments or before a judge, or a judge may
       place a person under oath via telephone, radio, or
       other means of electronic communication, without the
       requirement of face-to-face contact, to swear to the
       complaint or affidavit.     The judge shall indicate on
       the search warrant that the person so swore to the
       complaint or affidavit.

       (3) Warrant upon oral testimony. (a) General rule. A
       search warrant may be based upon sworn oral testimony
       communicated to the judge by telephone, radio or other
       means of electronic communication, under the procedure
       prescribed in this subsection.
                                  14
                                                             No.    2019AP2184-CR.awb


    ¶88     We find an additional example of the early application

of the oath or affirmation requirement by one of the preeminent

jurists    in    our   country's     history    during      the    course    of    his

participation in a notorious trial.                As part of the trial of

Aaron Burr in 1807, Chief Justice John Marshall was asked to

rule on the admissibility of an affidavit.                  For an oath to be a

"legal oath," Chief Justice Marshall commented that it must be

"taken    by     a     'complete     magistrate'      who     is     'qualified.'"

Sacharoff, supra ¶59, at 680 (citing Burr, 25 F. Cas. at 28-29).

His ruling demonstrates that an oath is "a solemn requirement

that could not be relaxed."          Id. at 679.

    ¶89     The upshot of all of this is that an oath is an "act"

that must take place.        The groundwork for such a premise is laid

by dictionaries from the founding era and built upon through the

constitutional debates and practices of the time, as well as the

first    interpretations     and    applications      after       enactment.       The

affiant must do something, and that something is to actually

take an oath.
                                        D

    ¶90     I turn next to examine applications of an oath or

affirmation requirement in Wisconsin case law.                      This case law

again drives home the point that an "oath" is an act that must

take place.

    ¶91     In   Kellner    v.     Christian,   197   Wis. 2d 183,          191,   539

N.W.2d 685 (1995), we concluded that "in order for a notice to

be properly 'sworn to' under Wis. Stat. § 893.82(5), a claimant
must make an oath or affirmation as to the truthfulness of the

                                        15
                                                              No.    2019AP2184-CR.awb


contents of the notice."           In doing so, we described the oath or

affirmation        requirement     as     mandating      "in        some     form    an

unequivocal and present act by which the affiant consciously

takes upon himself the obligation of an oath."                             Id. at 192

(emphasis added).

      ¶92     We have also distinguished an oath or affirmation from

an "acknowledgement" in that "oaths and affirmations require a

person to swear or affirm the truth of a statement."                        Estate of

Hopgood ex rel. Turner v. Boyd, 2013 WI 1, ¶30, 345 Wis. 2d 65,

825   N.W.2d 273.10        "They   are    solemn,     formal,       and    signify   an

obligation to speak the truth."                Id.   We have also described an

oath or affirmation as something that "must be administered."

Id., ¶31; see also State v. Johnston, 133 Wis. 2d 261, 267, 394

N.W.2d 915 (Ct. App. 1986) (concluding that the defendant was

under      oath   after   the   oath    was    administered     by    the    clerk   of

court).       Use of the word "administer" strengthens the premise




       Admittedly,
      10             Hopgood,  like  Kellner,   addressed   the
requirement that a notice of claim pursuant to Wis. Stat.
§ 893.82(5) be "sworn to," and not a search warrant.   However,
this is distinction without a difference.   Why should it mean
one thing to "swear to" a statement's truth in one context and
something else in another?

                                          16
                                                          No.   2019AP2184-CR.awb


that an oath is an "act" taken by the affiant before and in

interaction with another.11

                                     III

       ¶93   With the above discussion as a guide, I turn finally

to     apply    the     teachings    of     the       constitutional        text,

constitutional     debates    and   practices     of    the     time,   earliest

legislative enactments, and case law to the facts at hand.

       ¶94   As the historical evidence demonstrates, and as the

majority correctly observes, an oath or affirmation has long

been    an   "essential   prerequisite     to   the    issuance    of   a   valid

search warrant."        Majority op., ¶17; Tye, 248 Wis. 2d 530, ¶13;

State v. Baltes, 183 Wis. 545, 552, 198 N.W. 282 (1924).                    For a

constitutional "essential prerequisite," the majority treats the

oath or affirmation requirement rather loosely.                   There is no

dispute here that Sergeant Brown did not, either orally or in

writing, swear or affirm that he would tell the truth at any

point in the process of filling out or signing his affidavit.

The law does not support the majority's "look the other way"
approach.

       ¶95   Sergeant     Brown's     affidavit,         by      itself,      was

insufficient to fulfill the constitutional oath or affirmation

        The majority quotes from a commonly-cited treatise on
       11

criminal procedure to support its conclusion. Majority op., ¶32
(quoting 2 Wayne R. LaFave, et al., Criminal Procedure § 3.4(c)
(4th ed. 2021) (citations omitted)).   However, as the majority
further acknowledges, LaFave also states that "[n]o particular
ceremony is necessary to constitute the act of swearing,"
further supporting this dissent's conclusion that an oath
requires an act. See LaFave, et al., supra, § 3.4(c) (emphasis
added).    Thus, this treatise still supports this dissent's
premise that "something must be done."

                                     17
                                                            No.   2019AP2184-CR.awb


requirement.     I agree with the majority that an oath need not be

oral.    See majority op., ¶19 (indicating that "it was recognized

during the Founding that an 'oath' could be written rather than

spoken").      However,   nothing       in   the   affidavit      constitutes     a

written oath and the parties agree that no oral oath was ever

"taken" before a judicial officer.             If, instead of "being first

duly sworn," the affidavit began with "I swear or affirm that

the contents of this affidavit are true," we would likely not

have this case before us.           And if Sergeant Brown had made an

oral oath before the notary swearing or affirming the truth of

the     affidavit's    contents,     we      likely   would       be   on     solid

constitutional ground.

      ¶96   However,    neither    of     these    things     happened.         The

affidavit instead falsely asserts that Sergeant Brown was "first

duly sworn."     It is undisputed that he was not.                This court has

previously held that "the total absence of any statement under

oath to support a search warrant violates the explicit oath or

affirmation requirement."          Tye, 248 Wis. 2d 530, ¶3.                Such is
the case here.

      ¶97   I further agree with the majority that an oath is a

matter of substance, not form.            See majority op., ¶36.         But this

does not mean that law enforcement can dispense with the act of

an oath altogether and still call it an oath.                 There may not be

"magic words" required, but there still must be an oath.                      Here,

Sergeant Brown's "oath" was deficient as a matter of substance

because there was no actual oath taken by the affiant.



                                        18
                                                                No.    2019AP2184-CR.awb


       ¶98   Indeed, there was no "oath" "taken" "before" anyone.

There was no attestation, much less an attestation before a

magistrate.         Because       Sergeant     Brown    did   not     commit     any    act

before any other person that would indicate he was under oath at

any point in the process of drafting, signing, or notarizing the

affidavit, I conclude that he was not under oath for purposes of

the Fourth Amendment and Article I, Section 11 of the Wisconsin

constitution.

       ¶99   The     oath        or   affirmation        requirement       is     not     a

technicality or meaningless hoop through which law enforcement

must jump.         See Kellner, 197 Wis. 2d at 192 (explaining that

"the requirement of an oath is not a mere technicality"); Tye,

248 Wis. 2d 530, ¶14 (agreeing with the State's acknowledgement

that   the   "failure       to    swear   to      the   information     upon     which   a

warrant is obtained cannot be dismissed as a mere failure to

comply with a technicality").                  It is instead a constitutional

imperative.        I would hold law enforcement to the constitutional

standard,    thereby        "preserv[ing]         the   integrity     of   the    search
warrant process," Tye, 248 Wis. 2d 530, ¶19, and upholding the

vitality of the oath or affirmation requirement.

       ¶100 For the foregoing reasons, I respectfully dissent.

       ¶101 I am authorized to state that Justice REBECCA FRANK

DALLET joins this dissent.




                                             19
    No.   2019AP2184-CR.awb




1